Citation Nr: 1741217	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) disability benefits was properly created.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2001 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2017 correspondence, the Veteran, through the representative withdrew the request for a Videoconference Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of whether an overpayment of VA disability benefits was properly created.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The contents of the Veteran's claims file currently available for review by the Board are entirely contained in the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formally, the Virtual VA system).  Significantly, it appears that a substantial portion of the pertinent contents of the Veteran's claims file pertaining to the issue of overpayment of VA disability benefits have not been properly associated with these electronic databases, and are currently missing and unavailable for review.  Specifically, the electronic claims file is missing at least the following documents: (1) the July 2013 decision on appeal; (2) the July 2013 Notice of Disagreement; (3) the November 2013 Statement of the Case; and (4) the December 2013 Substantive Appeal.  For this reason, the Veteran's appeal of whether an overpayment of VA disability benefits was properly created will be remanded for appropriate action.

Accordingly, the case is REMANDED for the following action:

1. Take all procedurally appropriate actions to associate the missing contents to the electronic claims file.  These documents include, but are not limited to, (1) the July 2013 decision on appeal; (2) the July 2013 Notice of Disagreement; (3) the November 2013 Statement of the Case; and (4) the December 2013 Substantive Appeal.  

Actions should include, but are not limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

2. All attempts to add the missing contents of the original claims file to the electronic claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the electronic claims file.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims file must be associated with the electronic claims file.

3. After completion of the actions in paragraphs 1) and 2), review all evidence added to the electronic file since the November 2013 Statement of the Case that pertains to the issue on appeal.  After undertaking any additional development which may be necessary, readjudicate the appeal if, and only if, the evidence submitted since the November 2013 Statement of the Case pertains to the issue on appeal (overpayment of VA disability benfits) to determine if entitlement to the benefit sought is warranted.  If the determination remains adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

